[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-12000         ELEVENTH CIRCUIT
                                   Non-Argument Calendar     OCTOBER 14, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                              D.C. Docket No. 0:10-cv-60471-UU

TARIKU KEIRA,
llllllllllllllllllll                                                 Plaintiff-Appellant,

PERRY WHITE, et al.,

lllllllllllllllllllll                                                         Plaintiffs,


                                            versus

UNITED STATES OF AMERICA,
UNITED STATES POSTAL SERVICE,
UNITED STATES OFFICE OF PERSONNEL MANAGEMENT,
FEDERAL EMPLOYEES' GROUP LIFE INSURANCE COMPANY,
METROPOLITAN LIFE INSURANCE COMPANY,

lllllllllllllllllllll                                            Defendants-Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                      (October 14, 2010)
Before TJOFLAT, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      Tariku Keira, pro se, appeals his sua sponte dismissal by the district court

from the original, multi-party complaint with prejudice for failure to comply with

a contempt order entered in a prior civil action. During the course of previous

litigation, Keira was identified as a serial and abusive filer. As a result, a

contempt order was issued requiring Keira to post a $1,500 bond in connection

with all future pro se filings regarding his employment with the United States

Postal Service filed in the Southern District of Florida as well as file a copy of the

contempt order with every lawsuit he filed from the date of the order forward. On

appeal, Keria argues generally that he was improperly dismissed based upon his

failure to file a copy of the contempt order and the dismissal resulted in the

violation for Fed. R. Civ. P. 4(m).

      We generally review for abuse of discretion a district court’s order

dismissing a complaint for failure to comply with the rules of the court. Zocaras

v. Castro, 465 F.3d 479, 483 (11th Cir. 2006). The district court possesses the

inherent power to police its docket. Link v. Wabash R.R. Co., 370 U.S. 626, 629-

30, 82 S.Ct. 1386, 1388, 8 L.Ed.2d 734 (1962). A district court may dismiss a

case with prejudice based on either (1) Fed. R. Civ. P. 41(b); or (2) the court’s

                                           2
inherent power to manage its docket. Betty K Agencies, Ltd. v. M/V MONADA,

432 F.3d 1333, 1337 (11th Cir. 2005). As we have recognized, federal courts have

both the inherent power and the constitutional obligation to protect their

jurisdiction from conduct which impairs their ability to carry out Article III

functions, and have a responsibility to prevent single litigants from unnecessarily

encroaching on the judicial machinery needed by others. Procup v. Strickland,

792 F.2d 1069, 1073 (11th Cir. 1986) (en banc). Additionally, a district court has

the discretion to dismiss a complaint with prejudice as a sanction for a plaintiff’s

failure to comply with previously-ordered restrictions on filing lawsuits. Martin-

Trigona v. Shaw, 986 F.2d 1384, 1387 (11th Cir. 1993).

      Because the district court possesses the inherent power to police its docket

and may dismiss a case with prejudice based on this power, the district court did

not abuse its discretion in dismissing Keira with prejudice as he failed to comply

with the terms of the previous contempt order. Keira was aware of the terms of

the order as he had previously been sanctioned for failing to file a copy of the

order. Additionally, because Keira was properly dismissed from the complaint,

there is no Fed. R. Civ. P. 4(m) violation. Accordingly, we affirm Keira’s

dismissal with prejudice.

      AFFIRMED.

                                          3